—In an action to recover an alleged indebtedness, the defendant appeals from so much of an order of the Supreme Court, Queens County (O’Donoghue, J.), dated April 12, 1993, as granted the plaintiff’s cross motion to modify a prior order of the same court, dated February 16, 1993, by vacating the provision directing the plaintiff to submit to an oral deposition, and substituting *605therefor a provision permitting an oral deposition of the plaintiff in this jurisdiction only on certain conditions.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff, a South Korean company, demonstrated that it would be expensive and time-consuming for its president to travel to New York for a deposition before trial and then again for the trial (see, Oneto v Hotel Waldorf-Astoria Corp., 65 AD2d 520, 521; Zilken v Leader, 23 AD2d 644; Ascona Cie., Anstalt v Horn, 32 AD2d 755). Accordingly, the court did not improvidently exercise its discretion in granting the plaintiff a protective order (see, CPLR 3103 [a]; Boylin v Eagle Telephonics, 130 AD2d 538). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.